Exhibit 10.6

FIRST AMENDMENT

TO

THE FIFTH THIRD BANCORP MASTER

PROFIT SHARING PLAN

(as amended and restated effective as of September 20, 2010)

Pursuant to the reserved power of amendment contained in Section 12.1 of The
Fifth Third Bancorp Master Profit Sharing Plan (as amended and restated
effective as of September 20, 2010) (the “Plan”), the Plan is hereby amended
effective September 20, 2010 by changing Section 3.4(a) of the Plan to read as
follows:

(a) Ineligible Class of Employees. Notwithstanding anything to the contrary in
this Article 3 or in Article 4, during the time that an Employee falls within
one or more of the following classes of Employees, he shall not be eligible to
participate in the Plan, or to make or receive allocations of contributions or
forfeitures under the Plan:

(1) a nonresident alien who is not paid through the Employer’s primary United
States payroll system and who receives no earned income from the Employer which
constitutes United States source income, or who does receive such income if all
of such income is exempt from United States income tax under an applicable
income tax convention; or

(2) an Employee who is not paid through the Employer’s primary United States
payroll system and whose position is located primarily (as determined by the
Employer) outside the United States.

IN WITNESS WHEREOF, Fifth Third Bank has caused this Amendment to be adopted as
of this 12th day of May, 2011.

 

FIFTH THIRD BANK BY:   /s/ Paul L. Reynolds        